Citation Nr: 0324099	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for residuals of shrapnel wounds to the left 
leg.

2.  Entitlement to service connection for a lower back 
condition as secondary to service-connected residuals of 
shrapnel wounds to the left leg.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
residuals of shrapnel wounds to the left leg (which the RO 
characterized as shrapnel wounds to the left leg, right hand, 
right arm, and right chest), and evaluated it as zero percent 
(non-compensably) disabling, and a January 2002 rating 
decision issued by the RO that denied the veteran's claim of 
entitlement to service connection for a lower back condition 
as secondary to service-connected residuals of shrapnel 
wounds of the left leg.  The veteran has perfected a timely 
appeal.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected residuals of 
shrapnel wounds to the left leg, the Board notes that all of 
the evidence considered in the initial rating following the 
grant of service connection in May 2001 must be considered 
when this claim is re-adjudicated by the RO.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

At the outset, the Board notes that, on a VA Form 9 received 
at the RO in July 2002, the veteran clearly indicated that he 
wanted a videoconference Board hearing before a Veterans Law 
Judge at the RO.  To date, the veteran has not been scheduled 
for a videoconference Board hearing before a Veterans Law 
Judge and, as this request has not been withdrawn in writing 
by the veteran or his service representative, it remains 
outstanding.  As such, on remand, the RO should schedule the 
veteran for a videoconference Board hearing.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
videoconference Board hearing before a 
Veterans Law Judge at the local VA 
regional office.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


